Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement was submitted.
Reason for Allowance
	Claims 1-7 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught nor suggested by the prior art. Hsu, Chang, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention.  However, Hsu and Chang do not disclose a positioning member pivotably connected to the second pivotal portion, wherein the positioning member includes a first end and a second end, wherein the positioning member is pivotable between an engagement position in which the second end engages with the engaging end and a non-engagement position in which the second end disengages from the engaging end, wherein the positioning member is in the engagement position when the locking member is in the locking position, and wherein the positioning member is in the non-engagement position when the locking member is in the unlocking position. Furthermore, Hsu and Chang do not disclose   16a restraining member engageable with and actuatable by the driving device, wherein the restraining member is movable between a stopping position engaged with the first end of the positioning member and a non-stopping position not engaged with the first end of the positioning member, wherein when the restraining member is in the stopping position, the positioning member is in the engagement position, and the locking member is in the locking position, the locking member is prevented from pivoting from the locking position to the unlocking position, and wherein when the restraining member is in the non-stopping position, the 
Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Claims 1-7 are allowed.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675